Citation Nr: 0620250	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-26 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Educational Assistance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1950 
to May 1952.  The appellant is the veteran's surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision that denied the 
benefits sought on appeal.  

Although the appellant filed a notice of disagreement with 
the denial of her claim for eligibility for educational 
assistance, this matter was not included in the Statement of 
the Case or the Supplemental Statement of the Case.  
Nevertheless, the Board will assume jurisdiction over the 
issue given the favorable evidence in this matter, which will 
be discussed below.


FINDINGS OF FACT

1.  The veteran died in June 2002 at the age of 72 years.  
The immediate cause of death was cardiomyopathy.  Coronary 
artery disease and renal insufficiency were listed as 
conditions leading to the immediate cause of death.

2.  The probative medical evidence on file establishes that 
service-connected anxiety aggravated the veteran's heart 
condition, which ultimately caused his death. 




CONCLUSIONS OF LAW

1.  Cardiomyopathy was aggravated by service-connected 
anxiety.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  Cardiomyopathy, which is now service-connected, caused 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2005).

3.  Eligibility for Dependent's Educational Assistance is 
established.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.807, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for a disability which is proximately due to or the 
result of service-connected disability.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).
To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-related 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312.

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-related disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  In this regard, it is 
not sufficient to show that the service-related disability 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The appellant seeks service connection for the cause of the 
veteran's death.  His death certificate shows that the 
veteran died in June 2002 at age 72.  The immediate cause of 
death was listed as cardiomyopathy, and two conditions 
leading to the immediate cause of death were listed as 
coronary artery disease and renal insufficiency.  In essence, 
the appellant's argument is that the veteran's service-
connected anxiety caused or aggravated his heart condition, 
which ultimately caused his death.  The record contains two 
pertinent medical opinions.  

A letter from the veteran's private physician received by VA 
in July 2003 stated that the veteran had been his patient 
until his death in June 2002.  The physician stated that the 
veteran's disabilities included nervousness and anxiety, and 
he stated that the veteran's disabilities were contributing 
factors in his cardiovascular disease, which resulted in his 
death.  The physician noted that the veteran's anxiety was an 
important factor in his overall health profile.

A November 2001 VA heart examination report reflects the 
opinion that although the veteran's anxiety may have 
progressed and led to disabilities and an inability to 
function in daily life, this alone was not responsible for 
the veteran's coronary artery disease.  In other words, the 
examiner strongly suggested that the veteran's service-
connected anxiety was at least a partial cause of his 
coronary artery disease and/or aggravated such.  The 
aforementioned conclusion is not necessarily in conflict with 
the examiner's other comments which appear to focus on direct 
and principal causation. 

First, the Board finds that the evidence of record does not 
support a finding of direct service connection for 
cardiomyopathy, which was the immediate cause of death.  
Service medical records are negative for cardiomyopathy, 
coronary artery disease, or other heart conditions.  In 
addition, cardiovascular-renal disease was not shown within 
one year of service discharge; as such, service connection 
may not be presumed to have been incurred in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Second, the Board finds that the evidence of record does 
support a finding of secondary service connection.  
Specifically, the probative medical evidence on file 
establishes either that the veteran's service-connected 
anxiety caused or aggravated his heart condition.  The 
veteran's private physician indicated a causal connection 
between the veteran's anxiety and his heart problems by 
suggesting that the anxiety aggravated or was a partial cause 
of the veteran's heart condition which was the immediate 
cause of death.  The VA examiner also stated that service-
connected anxiety essentially contributed to the veteran's 
heart problem but was not the sole cause.  In sum, both 
opinions establish that the veteran's service-connected 
anxiety either aggravated or caused his heart disability.  As 
such, service connection for the veteran's cause of death is 
granted.  See 38 C.F.R. § 3.312(c)(1).  



Educational Benefits

A surviving spouse of a veteran who died of a service-
connected disability, or who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability, where the veteran was 
discharged from service under other than dishonorable 
conditions, is eligible for Dependents' Educational 
Assistance.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.

Here, the veteran's cause of death has been adjudicated as 
service-connected.  The Board therefore concludes that the 
appellant meets the criteria to establish basic eligibility 
for Dependents' Educational Assistance.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility to Dependents' Educational Assistance is granted.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


